DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the actuated control surface of an aircraft, In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As claimed, the actuator could be actuating anything in any device.  This is not disclosed.  What is disclosed is a control surface of an aircraft being actuated by the actuator.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9, 10, 14-16, 18, 19, & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl et al. (Pub No. US 2005/0029407 A1).  
Regarding claim 1
	Pohl teaches an apparatus (See figure 4) comprising: a control surface (See paragraph 0023 & figure 4, ref # 1 & 2) of an aircraft; (See paragraph 0002) an actuator (See paragraph 0023 & figure 4, ref # 3 & 4) to move the control surface; (See paragraph 0023 & figure 4, ref # 1 & 2) an electric motor (See paragraph 0023 & figure 4, ref # 14) to move the actuator; (See 

Regarding claim 3
	Pohl teaches wherein the electrical system (See figure 4, ref # 19) is communicatively coupled to a hydraulic control system (See figure 4, ref # 14) associated with the hydraulic system.  (See paragraphs 0023, 0029, 0031, & figure 4, ref # 14)  

Regarding claim 5
	Pohl teaches further including an electronic motor control unit (See figure 4, ref # 19) communicatively coupled to the switch, (See paragraphs 0029, 0031 & figure 4, ref # A, B, C, A’, B’, & C’) the switch (See paragraphs 0029, 0031 & figure 4, ref # A, B, C, A’, B’, & C’) being - 42 -PATENTAttorney Docket No.: 19-0454-US-NPactuatable between an open position and a closed position, (See paragraph 0029) the actuator 

Regarding claims 9 & 10
	The operation of the apparatus of claims 1 & 3 meets the limitation of the method of claims 9 & 10.  

Regarding claim 14
	Pohl teaches further including: detecting a mechanical malfunction (See paragraphs 0029 & 0031) in a first actuator, (See paragraph 0023 & figure 4, ref # 3 & 4) the first actuator (See paragraph 0023 & figure 4, ref # 3 & 4) associated with a first group of actuators; (See paragraph 0023 & figure 4, ref # 3 & 4) operating the first actuator (See paragraph 0023 & figure 4, ref # 3 & 4) and the first group of actuators (See paragraph 0023 & figure 4, ref # 3 & 4) via the electrical system; (See paragraphs 0023, 0029, 0031, & figure 4, ref # 14) and operating a second group of actuators (See paragraph 0023 & figure 4, ref # 3 & 4) via the hydraulic system.  (See paragraphs 0023, 0029, 0031, & figure 4, ref # 13)  

Regarding claim 15
	Pohl teaches a system (See figure 4) comprising: a control system (See paragraphs 0002, 0023, 0029, & figure 4, ref # 19) coupled to an actuator: (See paragraph 0023 & figure 4, ref # 3 & 4) a first driver (See paragraph 0023 & figure 4, ref # 13) coupled to the control system (See 

Regarding claim 16
	Pohl teaches wherein the control system (See paragraphs 0002, 0023, 0029, & figure 4, ref # 19) includes a fly-by-wire control of electrical control.  (See paragraphs 0002, 0023, 0029, & figure 4, ref # 19)  

Regarding claims 18, 19, & 22  
	Pohl further teaches a non-transitory computer readable medium comprising instructions, that, when executed cause the processor (See figure 4, ref # 19) to perform the methods.  (See paragraph 0029)  
	The operation of the apparatus of claims 1, 3, & 14 meets the limitation of the method of claims 18, 19, & 22.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 17, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. (Pub No. US 2005/0029407 A1) as applied to claims 9, 15, & 18 above, and further in view of Pohl et al. (Pub No. US 2005/0029407 A1).  
Regarding claim 12
	Pohl teaches further including detecting a malfunction of a hydraulic module.  (See paragraphs 0002, 0023, 0029, & 0031)  
	In order to drive the hydraulic motor, there would have to be a hydraulic system or module driving the hydraulic motor.  Therefore it would have been obvious to detect a 

Regarding claim 13
	Pohl teaches further including detecting a loss of hydraulic fluid in the hydraulic system.  (See paragraphs 0002, 0023, 0029, & 0031)  
	In order to drive the hydraulic motor, there would have to be a hydraulic system with hydraulic fluid.  Therefore it would have been obvious to detect a malfunction in the hydraulic motor or system, including a fluid leak, since a loss of fluid pressure would cause a malfunction, in order to determine if the other motor is need to move the actuator.  

Regarding claim 17
	Pohl teaches wherein the first driver (See paragraphs 0023, 0029 & figure 4, ref # 13) includes a hydraulic motor (See paragraphs 0023, 0029 & figure 4, ref # 13) and the second driver (See paragraphs 0023, 0029 & figure 4, ref # 14) includes an electric motor.  (See paragraphs 0023, 0029 & figure 4, ref # 14)  
	While Pohl is silent about one motor being a hydraulic motor and one motor being an electric motor, Pohl teaches that the motors can be conventionally known drives, such as hydraulic, pneumatic, or electric motors.  Therefore either motor could be any one of the conventionally known drives.  Therefore if would have been obvious to have a motor that is a hydraulic motor and the other motor that is an electric motor, since they are functionally equivalent.  

Regarding claim 21
	Pohl further teaches a non-transitory computer readable medium comprising instructions, that, when executed cause the processor (See figure 4, ref # 19) to perform the methods.  (See paragraph 0029)  
	The operation of the apparatus of claim 12 meets the limitation of the method of claims
21.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 12, 15, & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, & 15 of U.S. Patent No. 10,926,867 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
Regarding claim 1
	Patent (867) teaches an apparatus comprising: a control surface of an aircraft; an actuator to move the control surface; an electric motor to move the actuator; the electric motor communicatively coupled to an electrical system of the aircraft; a hydraulic motor to 
	The clutch is switching between motors in response to a failure.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

 Regarding claim 5
	Patent (867) teaches further including an electronic motor control unit communicatively coupled to the switch, the switch being  actuatable between an open position and a closed position, the actuator being movable via the electric motor when the switch is in the closed position.  (See claims 1 & 4 or 1, 5, & 6)  

Regarding claim 9
	Patent (867) teaches a method comprising: moving a control surface of an aircraft via a hydraulic motor, the hydraulic motor fluidly coupled to a hydraulic system of the aircraft; detecting incorrect operation of the hydraulic system via a sensor; and switching, via a switch, operation of the control surface from the hydraulic motor to an electric motor in response to detecting the incorrect operation of the hydraulic system, the electric motor communicatively coupled to an electrical system of the aircraft.  (See claim 15)  
	The clutch is switching between motors in response to a failure.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

Regarding claim 12
	Patent (867) teaches further including detecting a malfunction of a hydraulic module.  (See claim 15)  

Regarding claim 15
	Patent (867) teaches a system comprising: a control system coupled to an actuator: a first driver coupled to the control system to selectively drive the actuator; a second driver coupled to the control system to selectively drive the actuator, wherein the control system is coupled to the first driver and the second driver and is configured to select operation of the second driver upon determination of improper operation of the first driver.  (See claims 1 & 4)  
	The clutch is switching between motors in response to a failure.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

Regarding claim 17
	Patent (867) teaches wherein the first driver includes a hydraulic motor and the second driver includes an electric motor.  (See claim 1)  

Claims 1, 3, 5, 9, 10, 12, 15, 16, & 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10, & 12 of copending Application No. 16/122,519 (reference application). Although the claims at issue are not the claims in the Instant Application are broader and thus fully met.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Regarding claim 1
	Application (519) teaches an apparatus comprising: a control surface of an aircraft; an actuator to move the control surface; an electric motor to move the actuator; the electric motor communicatively coupled to an electrical system of the aircraft; a hydraulic motor to move the actuator, the hydraulic motor fluidly coupled to a hydraulic system of the aircraft; a sensor to detect incorrect operation of the hydraulic system; and a switch operatively coupled to the sensor, the switch to enable operation of the electric motor in response to the detected incorrect operation of the hydraulic system.  (See claim 1)  
	The apparatus is switched from being connected to the hydraulic motor to being selectively connected to the electric motor in response to a failure of the hydraulic system/module/motor.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

Regarding claim 3
	Application (519) teaches wherein the electrical system is communicatively coupled to a hydraulic control system associated with the hydraulic system.  (See claim 10)  

Regarding claim 5


Regarding claim 9
	Application (519) teaches a method comprising: moving a control surface of an aircraft via a hydraulic motor, the hydraulic motor fluidly coupled to a hydraulic system of the aircraft; detecting incorrect operation of the hydraulic system via a sensor; and switching, via a switch, operation of the control surface from the hydraulic motor to an electric motor in response to detecting the incorrect operation of the hydraulic system, the electric motor communicatively coupled to an electrical system of the aircraft.  (See claim 12)  
	The apparatus is switched from being connected to the hydraulic motor to being selectively connected to the electric motor in response to a failure of the hydraulic system/module/motor.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

Regarding claim 10
	Application (519) teaches wherein the electrical system is communicatively coupled to a hydraulic control system associated with the hydraulic system.  (See claim 1 & 10, the operation of the apparatus performs the function of claim 10)  


	Application (519) teaches further including detecting a malfunction of a hydraulic module.  (See claim 12)  

Regarding claim 15
	Application (519) teaches a system comprising: a control system coupled to an actuator: a first driver coupled to the control system to selectively drive the actuator; a second driver coupled to the control system to selectively drive the actuator, wherein the control system is coupled to the first driver and the second driver and is configured to select operation of the second driver upon determination of improper operation of the first driver.  (See claim 1)  
	The apparatus is switched from being connected to the hydraulic motor to being selectively connected to the electric motor in response to a failure of the hydraulic system/module/motor.  The failure has to be detected in order to respond to the failure, therefore there must be a sensor/detector.  

Regarding claim 16
	Application (519) teaches wherein the control system includes a fly-by-wire control of electrical control.  (See claims 1 & 9)  

Regarding claim 17
	Application (519) teaches wherein the first driver includes a hydraulic motor and the second driver includes an electric motor.  (See claim 1)  

Allowable Subject Matter
Claims 2, 4, 6, 7, 8, 11, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “further including a second electric motor to move a portion of the switch, the second electric motor operatively coupled to the electrical system” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claims 4, 11, & 20, 
The prior art does not disclose or suggest the claimed “wherein the sensor is communicatively coupled to the electrical system and disposed within the hydraulic system” in combination with the remaining claim elements as set forth in claims 4, 11, & 20.  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “further including a screw operatively coupled between the electric motor and the actuator” in combination with the remaining claim elements as set forth in claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Huynh (Pub No. US 2020/0070959 A1) is the publication of the Patent Application used in the second double patenting rejection.  The reference Huynh (US Patent No. 10,829,203 B2) discloses a non-transitory computer readable medium, an apparatus, system, and method, an aircraft, a control surface, actuators, a hydraulic motor, an electric motor, a second electric motor, detecting asymmetry in the extension of the wing flaps, and switching to the second electric motor to control the actuators if asymmetry is detected.  The reference Richter et al. (Pub No. US 2011/0062282 A1) discloses a non-transitory computer readable medium, an apparatus, system, and method, an aircraft, a control surface, actuators, a hydraulic motor, an electric motor, detecting faults but not motor faults, and teaching the motors can be hydraulic motors, electric motors, or a combination of hydraulic motor and electric motor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647